Blatchford, J.
—On evidence and a certificate bringing this case within the decision lot re Montgomery, (3 Benedict, 364), I should follows that decision.
. April 5th, 1872.
The decision in the case of Mooitgomery, above referred to, is as follows: Blatchford, J.—“If the assignee shall, in writ-' ing, approve of the payment of this bill out of the funds of this estate on the grounds set forth in the petition of Mr. Olney, and in the certificate of "the register, and of the amount of the charges, an order will be made allowing its payment.”